Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response 
	In Applicant’s Response dated 2/28/22, the Applicant amended claims 1, 2, 4-6, 8, canceled 3, 7, and argued the claims previously rejected in the Office Action dated 11/26/21. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waelbroeck et al., United States Patent Publication 2009/028154 A1 (hereinafter “Waelbroeck”).
Claim 1:
	Waelbroeck discloses:
An apparatus for providing information comprising:
a memory configured to store personal data; and a processor coupled to the memory and configured to, in response to reception of a provision request to provide personal data on a data originator (see paragraphs [0030] and [0031]). Waelbroeck teaches requesting confidential information:
create a transaction identifier based on a piece of personal data acquired from the data originator and pieces of personal data acquired from two or more request destinations when a number of the pieces of the personal data acquired from the two or more request destination is equal to or less than a threshold (see paragraph [0044] and [0045]). Waelbroeck teaches creating an order ID based on the pieces of personal data acquired an originator and request destinations. Waelbroeck teaches avoiding redundant processing so the subsequent requests of two or more are associated with the same global ID,
when a number of pieces of the personal data acquired from the two or more request destination is equal to or less than a threshold (see paragraph [0056]). Waelbroeck teaches determining if there is reasonable number of holders that have the confidential information and if so then proceeding with the order;
transmit an error to an apparatus that uses the personal data when the number is greater than the threshold (see paragraphs [0054]) Waelbroeck will get an error message when the coordination may be to limit the total number of parties to be notified of an order to a given upper bound (for example, show this order to at most three participants);
associate the piece of the personal data acquired from the data originator stored in the memory and the pieces of the personal data acquired from the two or more request destinations stored in the memory with the transaction identifier (see paragraphs [0037] and [0045]). Waelbroeck teaches associating the data stored in memory with the data in the order, and
provide the piece of personal data acquired from the data originator and the pieces of the personal data acquired from the two or more request destinations associated with the transaction identifier to the apparatus that uses the personal data (see paragraphs [0052] and [0053]). Waelbroeck teaches providing and displaying the confidential data associated with the order ID (which includes the pieces of personal data acquired from originator and two or more request destinations) to the destination.


Claim 2:
	Waelbroeck discloses:
wherein the processor is configured to:
determine whether the pieces of the personal data acquired from the two or more request destinations included in the provision request includes an identifier of the information provision apparatus, when the pieces of the personal data acquired from the two or more request destinations includes the identifier of the information provision apparatus, create the transaction identifier (see paragraph [0044] and [0045]). Waelbroeck teaches creating an order ID and the other IDs for the information needed to execute the transaction, and
when the pieces of the personal data acquired from the two or more request destinations does not include the identifier of the information provision apparatus, transmit an error (see paragraph [0297]) Waelbroeck teaches will get an error message when no information was specified.

Claim 4:
	Waelbroeck discloses:
wherein the processor determines whether the number of pieces of the personal data acquired from the two or more request destinations is equal to or less than the threshold when the pieces of the personal data acquired from the two or more request destinations included in the provision request includes the identifier of the information provision apparatus (see paragraph [0044] and [0045]). Waelbroeck teaches determining if the number of pieces of personal data is equal to the threshold. In other words, determining if the enough confidential information holders are found matching the information requested. 

Claim 5:
	Waelbroeck discloses:
A method for providing information, the method comprising:
in response to reception of a provision request to provide personal data on a data originator (see paragraphs [0030] and [0031]). Waelbroeck teaches requesting confidential information,
creating a transaction identifier based on a piece of personal data acquired from the data originator and pieces of personal data acquired from two or more request destinations when a number of the pieces of the personal data acquired from the two or more request destinations is equal to or less than a threshold  (see paragraph [0044] and [0045]). Waelbroeck teaches creating an order ID based on the pieces of personal data acquired an originator and request destinations. Waelbroeck teaches avoiding redundant processing so the subsequent requests of two or more are associated with the same global ID;
associating the piece of the personal data acquired from the data originator  stored in the memory  and the pieces of the personal data acquired from the two or more request destinations stored in the memory with the transaction identifier (see paragraphs [0037] and [0045]). Waelbroeck teaches associating the data stored in memory with the data in the order; and
providing the piece of the personal data acquired from the data originator and the pieces of the personal data acquired from the two or more request destinations associated with the transaction identifier to the apparatus that uses the personal data (see paragraphs [0052] and [0053]). Waelbroeck teaches providing and displaying the confidential data associated with the order ID (which includes the pieces of personal data acquired from originator and two or more request destinations) to the destination.

Claim 6:
	Waelbroeck discloses:
wherein the processor is configured to:
determining whether the pieces of the personal data acquired from the two or more request destinations included in the provision request includes an identifier of the information provision apparatus; creating the transaction identifier when the pieces of the personal data acquired from the two or more request destinations includes the identifier of the information provision apparatus (see paragraph [0044] and [0045]). Waelbroeck teaches creating an order ID and the other IDs for the information needed to execute the transaction, and
transmitting an error when the pieces of the personal data acquired from the two or more request destinations does not include the identifier of the information provision apparatus (see paragraph [0297]) Waelbroeck teaches will get an error message when no information was specified.

Claim 8:
	Waelbroeck discloses:
A system for providing information, comprising:
a personal-data requestor apparatus (see paragraphs [0030] and [0031]). Waelbroeck teaches a requestor for confidential information; and
a request destination apparatus that holds the personal data (see paragraphs [0030] and [0031]). Waelbroeck teaches a request destination to the apparatus that hold the personal data,
wherein, in response to reception of a search condition, the personal-data requestor apparatus specifies data holder apparatuses that satisfy the search condition with reference to an item name in personal data that a plurality of data holders individually hold, the personal data being stored in a memory (see paragraph [0031]). Waelbroeck teaches submitting an advertisement for confidential data to be searched and matched with multiple data holder apparatuses that satisfy the search condition in reference for the confidential information requested,
creates a personal-data provision request that specifies one of combinations selected from the specifies data holder using a value equal to or less than a threshold (see paragraphs [0055]-[0056]). Waelbroeck teaches creating a request specifying the holder using a threshold of how many shares and satisfying the criteria of being the top 3 holders, and
transmits the created provision request to the request destination apparatuses of the combination, and wherein, in response to reception of a provision request to provide personal data on a data originator, the request destination apparatus holds the personal data (see paragraphs [0055] and [0056]). Waelbroeck teaches transmitting the provision request to the apparatuses and provide the confidential data from the data holder,
create a transaction identifier based on a piece of personal data acquired from the data originator and pieces of personal data acquired from two or more request destinations when a number of the pieces of the personal data acquired from the two or more request destination is equal to or less than a threshold (see paragraph [0044] and [0045]). Waelbroeck teaches creating an order ID based on the pieces of personal data acquired an originator and request destinations. Waelbroeck teaches avoiding redundant processing so the subsequent requests of two or more are associated with the same global ID,
when a number of pieces of the personal data acquired from the two or more request destination is equal to or less than a threshold (see paragraph [0056]). Waelbroeck teaches determining if there is reasonable number of holder that have the confidential information and if so then proceeding with the order;
transmits an error to an apparatus that uses the personal data when the number is greater than the threshold (see paragraphs [0054]) Waelbroeck teaches will get an error message when  the coordination may be to limit the total number of parties to be notified of an order to a given upper bound (for example, show this order to at most three participants);
associates the piece of the personal data acquired from the data originator  stored in the memory and the pieces of the personal data acquired from the two or more request destinations stored in the memory with the transaction identifier (see paragraphs [0037] and [0045]). Waelbroeck teaches associating the data stored in memory with the data in the order; and
provides the piece of the personal data acquired from the data originator and the pieces of the personal data acquired from the two or more request destinations associated with the transaction identifier to the apparatus that uses the personal data (see paragraphs [0052] and [0053]). Waelbroeck teaches providing and displaying the confidential data associated with the order ID (which includes the pieces of personal data acquired from originator and two or more request destinations) to the destination.

Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. 
Claims 1-8:
	Applicant argues Neither the cited paragraphs or other portions of Waelbroeck disclose or teach the amended features of the independent claims 1, 5 or 8.
	The Examiner disagrees. 
	Waelbroeck teaches creating an order ID based on the pieces of personal data acquired by an originator and by request destinations. Waelbroeck teaches avoiding redundant processing so the subsequent requests of two or more are associated with the same global ID (see paragraph [0044] and [0045]).
	Waelbroeck also teaches determining an acceptable threshold for the number of holders of the personal data and only sharing and storing the personal data if the number is equal or below a threshold. An error message will be displayed when the limit of the total number of parties to be notified of an order to a given upper bound (for example, show this order to at most three participants). Thus, Waelbroeck discloses the amended limitations and the rejections are maintained.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        5/31/22

/ANDREW R DYER/Primary Examiner, Art Unit 2176